DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 05/26/2022 has been entered.

Terminal Disclaimer
The Terminal Disclaimer filed 05/25/2022 has been accepted and entered.

Reasons for Allowance
Claim(s) 1-15 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light distribution module configured to control a light distribution of a light source, the light distribution module comprising a lens having a first light-incident surface, a first light-emitting surface opposite to the first light-incident surface, and an accommodating recess located at a side of the first light-incident surface, wherein the accommodating recess is configured to contain the light source, and an optical cover covering the lens and having a second light-incident surface and a second light-emitting surface opposite to the second light-incident surface, wherein the second light-incident surface is located between the first light-emitting surface and the second light-emitting surface, the second light-incident surface has a plurality of sub-curved surfaces, and boundaries between adjacent sub-curved surfaces are bent-shaped with respect to the adjacent sub-curved surfaces, and the sub-curved surfaces are arranged into a multilayered annular shape around an optical axis of the optical cover, wherein the optical axis of the optical cover is substantially parallel to an optical axis of the light source, wherein the lens produces a first light shape that is rotationally symmetric, and the optical cover produces a second light shape that is non-rotationally symmetric, wherein a thickness from a geometric center of the sub-curved surface most distant from the optical axis of the optical cover to the second light-emitting surface in a normal direction of the geometric center of the sub-curved surface most distant from the optical axis is greater than a thickness from a geometric center of the sub-curved surface closest to the optical axis of the optical cover to the second light-emitting surface in a normal direction of the geometric center of the sub-curved surface closest to the optical axis as specifically called for the claimed combinations.
The closest prior art, Zhang (US 2015/0159842 A1), does not include the optical axis of the optical cover is substantially parallel to an optical axis of the light source, wherein the lens produces a first light shape that is rotationally symmetric, and the optical cover produces a second light shape that is non-rotationally symmetric, wherein a thickness from a geometric center of the sub-curved surface most distant from the optical axis of the optical cover to the second light-emitting surface in a normal direction of the geometric center of the sub-curved surface most distant from the optical axis is greater than a thickness from a geometric center of the sub-curved surface closest to the optical axis of the optical cover to the second light-emitting surface in a normal direction of the geometric center of the sub-curved surface closest to the optical axis as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Zhang reference in the manner required by the claims. 
A Terminal Disclaimer was filed to associate the instant allowance to the issued patent US 11,125,414, which had previously disclosed the inventive subject matter of the instant application. However, in that file, in order to maintain clarity in the claim, this second variation was removed from the claim—here, this second variation is captured and allowed.
The applicant claims a light distribution module where a lens before a light source creates a first light shape with rotational symmetry, wherein an optical cover disposed downstream of the lens, having rotational symmetry, produces a second light shape with non-rotational symmetry—this combination in and of itself is unique, however was properly rejected under a broad interpretation of Zhang. To further detail their invention, the applicant has further amended the construction of the sub-curves of the optical cover, and further, made it expressly clear the that the optical axis of the cover is substantially parallel to that of the light source, something that Zhang does not teach and that one of ordinary skill would not find obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875